UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

SUSAN A. SCOTT,

                                  Plaintiff,

      vs.                                                      8:19-CV-488
                                                               (TJM/CFH)

MULLOLLY, JEFFREY, ROONEY, & FLYNN, LLP,


                           Defendant.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge


                                   DECISION & ORDER

      The Court referred this pro se civil action, brought pursuant to 42 U.S.C. § 1983, to

Magistrate Judge Christian F. Hummell for a Report-Recommendation pursuant to 28

U.S.C. § 636(b) and Local Rule 72.3(c). Plaintiff alleges that the Defendant placed a lien

on her bank account. The lien stemmed from a 2012 default judgment of which Plaintiff

was unaware. The lien froze Plaintiff’s bank account and all of her assets, including her

student loans, and caused her considerable hardship, including an inability to pay for her

Master’s Degree program.

      Magistrate Judge Hummell’s Report-Recommendation, dkt. # 4, issued on May 1,

2019, provided Plaintiff’s Complaint, filed pro se along with a motion to proceed in forma

pauperis, an initial review pursuant to 28 U.S.C. §§ 1915(e) and 1915A. Mag istrate Judge

Hummell recommends that the Court dismiss Plaintiff’s Complaint with prejudice to filing

                                               1
an Amended Complaint but without prejudice to filing an action in state court. Magistrate

Hummell finds that Plaintiff cannot allege a Section 1983 claim because Defendant is not

a state actor. Plaintiff alleges purely private conduct and Section 1983 cannot provide the

Court jurisdiction in this matter.

       Plaintiff did not object to the Report-Recommendation, and the time for such

objections has passed. After examining the record, this Court has determined that the

Report-Recommendation is not subject to attack for plain error or manifest injustice and

the Court will accept and adopt the Report-Recommendation for the reasons stated

therein.

       Accordingly,

       The Report-Recommendation of Magistrate Hummell, dkt. # 4, is hereby

ACCEPTED and ADOPTED. Plaintiff’s Complaint is hereby DISMISSED WITH

PREJUDICE AND WITHOUT OPPORTUNITY TO AMEND. The Court’s dismissal is

without prejudice to Plaintiff filing an appropriate action in state court. The Clerk of Court

is directed to CLOSE the case.




IT IS SO ORDERED.



Dated: August 19, 2019




                                               2
